   Case: 1:19-cv-03831 Document #: 65 Filed: 05/27/20 Page 1 of 6 PageID #:1349




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


GREAT AMERICAN INSURANCE COMPANY                )
OF NEW YORK,                                    )
                                                )
             Plaintiff,                         )
                                                )      No. 19 C 3831
             v.                                 )
                                                )
MALLERS BUILDING, LLC ET AL.,                   )      Judge Thomas M. Durkin
                                                )
             Defendants.                        )

                      MEMORANDUM OPINION & ORDER

      This action concerns insurance claims made to Great American following a

2018 fire at a high-rise building owned by Mallers Building, LLC and operated by

Spectrum Properties Group, Inc. (together, “Mallers”). Great American’s original

complaint asserted two counts for declaratory judgment regarding its obligations to

Mallers under the insurance policy between them. Great American later amended its

complaint to include a new claim—now designated as Count II—for “unjust

enrichment/restitution.” Mallers moved to dismiss Count II. R. 34. For the reasons

explained below, the Court grants in part and denies in part that motion.

                                       Standard

      A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of
   Case: 1:19-cv-03831 Document #: 65 Filed: 05/27/20 Page 2 of 6 PageID #:1350




the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                     Background

      According to Count II, following the 2018 fire that is at the center of this

lawsuit, Mallers initially represented that the construction of temporary “swing

spaces” was necessary to prevent displaced tenants from terminating their leases

(and mitigate their losses from the fire). Great American also alleges that after it

committed to fully reimburse Mallers for that construction—to the tune of nearly $4.9

million—Mallers told Great American that reconstruction of the displaced tenants’

original spaces on an accelerated schedule was also necessary to prevent tenants from

terminating their leases. This acceleration would cost another almost $4.8 million.



                                           2
      Case: 1:19-cv-03831 Document #: 65 Filed: 05/27/20 Page 3 of 6 PageID #:1351




Great American contends that either the representation about the need for temporary

spaces was false, or the representation about accelerated reconstruction of permanent

space was false. According to Great American, both “cannot be true;” that is, the

obligation to pay both does not exist. Great American also alleges that of the nearly

$4.9 million it provided to fund the swing space construction, Mallers still holds over

$1.68 million originally meant for the construction company, Belfor USA Group, Inc.

(“Belfor”). It alleges that Mallers has thus retained amounts paid to it in excess of the

actual cost to build the spaces, amounts to which they are not entitled per the parties’

agreement. Great American seeks reimbursement for the full cost of the construction

of swing spaces if the nearly $4.8 million in costs to expedite the permanent

construction is covered under the policy, but at least the $1.68 million that Great

American was “overcharged” (and Mallers retained). Mallers moves to dismiss Count

II.

                                       Analysis

        In support of its motion, Mallers argues that a claim for unjust enrichment: (1)

cannot lie where, as here, a contract governs the parties’ relationship; and (2) must

be tied to some other cognizable claim of “unlawful or improper conduct” (and here,

it is not). In response, Great American contends that Illinois courts and certain

federal courts (including this one in Clean Harbors Services, Inc. v. Illinois

International, Port District, 309 F. Supp. 3d 556, 568-69 (N.D. Ill. 2018)) have allowed

unjust enrichment claims when they concern payments not contemplated by the

contract, including payments made by mistake.



                                            3
   Case: 1:19-cv-03831 Document #: 65 Filed: 05/27/20 Page 4 of 6 PageID #:1352




      The Court agrees. Indeed, under Illinois law, “a party may pursue an unjust

enrichment claim for a mistaken payment, even where a contract governs the

relationship between the parties, if the payee is not, in fact, entitled to payment.”

Fifth Third Bank v. Automobili Lamborghini S.P.A., 2011 WL 307406, at *4 (N.D. Ill.

Jan. 26, 2011). But the problem for Great American is that it did not allege a “mistake

of fact;” a “mistake of fact” concerns a “present or past fact,” not a “prediction or

judgment as to events to occur in the future.” Restatement (Second) of Contracts §

151. The representation that construction of swing spaces was necessary to prevent

tenant loss was only a “prediction,” and nothing about the way Count II is pled

convinces the Court otherwise.

      Further, nor do the allegations foreclose the possibility that both the

construction of swing spaces and the accelerated rebuild of the permanent spaces

could be necessary to prevent tenant loss, and nor does Great American allege that

Mallers ever represented that only the construction of swing spaces was required.

The August 22, 2018 letter from Mallers to Great American that is referred to and

relied upon in Count II (and which is attached to Defendants’ motion and thus

properly considered by the Court here, Venture Assocs. Corp. v. Zenith Sys. Corp., 987

F.2d 429, 431 (7th Cir. 1993)) suggests otherwise. That is, rather than stating that

swing spaces would not help prevent the tenants from leaving as Great American

alleges, the letter states “Unfortunately, the provision of temporary swing spaces does

not magically relieve the insured’s obligation to restore the leased spaces within the

time constraints required by the leases.” R. 47, Ex. A. The letter therefore simply



                                          4
   Case: 1:19-cv-03831 Document #: 65 Filed: 05/27/20 Page 5 of 6 PageID #:1353




reiterates Mallers’ obligation to complete repairs within the time period specified in

the lease agreements. Accordingly, the Court cannot conclude that any “mistake of

fact” existed to support Great American’s claim for the entire cost of the swing space

construction, and Count II fails to the extent it seeks that entire amount.

      But the alleged overpayment for Belfor’s services is another story. According

to the allegations in the complaint, Great American was contractually obligated to

reimburse Mallers for construction only to the extent of its actual cost. And there is

no requirement that Great American allege that Mallers acted with “deceit or

unfairness” in order to seek recovery of that amount. See Minnesota Mutual Life Ins.

Co. v. Starkman, 1996 WL 450704, at *3 (N.D. Ill. Aug. 8, 1996) (citing Bank of

Naperville v. Catalano, 408 N.E.2d 441, 444 (Ill. App. Ct. 1980)). Accordingly, because

Great American alleges that the overpayment was mistaken, retained by Mallers,

and not covered by the insurance policy, Great American has sufficiently stated a

claim for that overage under Illinois law, and Mallers’ motion to dismiss is denied to

that extent. See Clean Harbors Services, Inc. v. Illinois International, Port District,

309 F. Supp. 3d 556, 568-69 (N.D. Ill. 2018).

                                     Conclusion

      For the foregoing reasons, Mallers’ partial motion to dismiss, R. 34, is granted

to the extent Great American in Count II seeks to recover the entire cost of the swing

space construction, but denied to the extent it seeks to recover the alleged

overpayment for Belfor’s services.




                                          5
   Case: 1:19-cv-03831 Document #: 65 Filed: 05/27/20 Page 6 of 6 PageID #:1354




                                            ENTERED:




                                            _____________________
                                            Honorable Thomas M. Durkin
                                            United States District Judge


Dated: May 27, 2020




                                        6
